Citation Nr: 1729165	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date than April 14, 2009, for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness and to include as secondary to sinusitis. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1990 and from October 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2010, April 2012, and March 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to a rating in excess of 20 percent for a lumbar spine disability and an earlier effective date prior to August 5, 2009, for service connection for a lumbar spine disability have been raised by the record in a July 1, 2016, notice of disagreement.  Those issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b)(2016).

The issues of entitlement to an earlier effective date for service connection for PTSD and entitlement to service connection for a respiratory disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Currently diagnosed GERD is etiologically related to active service. 

2.  Currently diagnosed migraine headaches are etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in letters dated January 2010, April 2011, September 2011, and November 2011.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the appellant and her representative, including at the March 2015 Board hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran was provided VA examinations in conjunction with his claims.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be service-connected.  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches 

The Veteran claims that his currently diagnosed migraine headaches started during active service, and have been persistent since that time.  The Board finds that a review of the medical evidence of record demonstrates that the Veteran has a current diagnosis of migraines, and VA examination provided to the Veteran during the claims period provides a positive nexus between active service and the current diagnosis.  Therefore, the Board finds that the claim for service connection for migraine headaches must be granted. 
The Board finds that the competent medical evidence of record notes that the Veteran has a current disability diagnosis of migraines.  While the Board notes that a review of the service medical records does not show any complaints or treatment for headaches during active service, the Veteran has continuously and consistently asserted that he had headaches during active duty, and that the headaches have persisted until the present.  The Board finds, as did the VA examiner, that the Veteran's assertions of headaches during service to be both credible and competent.  The Board finds that headaches, and their associated symptoms, are of the type of medical condition to which a lay person can provide competent evidence.  

The Board finds that there is competent medical evidence that the Veteran's currently diagnosed migraine headaches are etiologically related to claimed symptoms during active service.  The Board notes that in accordance with the directives of the Board last remand, the Veteran was afforded a VA examination to determine the nature and etiology of his migraines.  At the January 2016 VA examination, the examiner diagnosed migraines, to include migraine variants beginning in 1990, during the Veteran's active service.  After a documented review of the Veteran's claims file and medical history, the examiner ultimately concluded that the Veteran's migraines were at least as likely as not etiologically related to active service.  The examiner also noted that the headache condition was of a medically unexplained chronic multi-symptom illness of unknown etiology that was not related to the Veteran's service-connected sinusitis or rhinitis.  

Further review of the Veteran's claims file shows that the same January 2016 VA examiner provided an addendum opinion, signed in April 2016.  In that addendum opinion, the examiner concluded that the Veteran's diagnosed migraines were less likely than not related to active service.  The examiner, in that opinion, noted as a rationale that there was no medical evidence which demonstrated that the Veteran had migraines or headaches during active service, and therefore, no positive nexus could be drawn from the evidence. 

The Board finds the competent medical evidence to be at least in equipoise.  Specifically, the Board finds that the second, April 2016 opinion to be inadequate as the rationale provided by the examiner not only contradicts the original January 2016 opinion without explanation, and also did not consider any lay statement of record from the Veteran, noting that he had migraine headaches during active service.  The Veteran has continuously and consistently contended that he had migraine headaches during service.  The Board finds those lay statements are not only considered credible, but also competent, as headaches are of the type of symptoms of which a lay person may competently provide evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The fact that the April 2016 opinion did not address or consider the Veteran's lay contentions of in-service symptoms makes that opinion inadequate. 

The Board acknowledges that the January 2016 opinion also did not provide a complete rationale with regard to the ultimate positive nexus opinion.  However, the examiner in the full diagnostic report of the Veteran's migraines, noted not only the Veteran's lay contentions of symptom during service, but acknowledged acceptance of that fact in noting that the Veteran's migraine condition started in 1990.  Therefore, the Board in considering the totality of the January 2016 VA examination report, and resolving reasonable doubt in favor of the Veteran, finds that the evidence warrants service connection, and that sufficient rationale was provided in the consideration given to the Veteran's lay statements as shown in the body of the examination report.

Therefore, as there is an adequate positive VA opinion relating the Veteran's migraines and active service, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for migraines is warranted, and the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

GERD

With regard to the claim for service connection for GERD, the Board finds that the evidence of record shows that the Veteran's condition is related to active service, and that service connection is warranted.  The Veteran's records reveal both a positive and a negative nexus opinion from the same VA examiner.  The Board finds that the latter, negative opinion, to be inadequate, and therefore, the Veteran's claim must be granted. 

In the January 2016 VA examination, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and hernia hiatal.  After a review of the Veteran's medical records and claims file, the examiner concluded that the Veteran's GERD condition was at least as likely as not related to active service.  The examiner noted as a rationale that the Veteran began having symptoms of such a condition during active service.  The same VA examiner provided an addendum opinion in April 2016, directly contradicting the initial positive opinion.  In the April 2016 opinion, the examiner concluded that the Veteran's GERD was less likely than not related to active service, as there was no evidence of a diagnosed condition during active service.  The examiner defined the specific medical criteria for GERD, and noting that no diagnosis of that condition was recorded until after service.  

The Board finds the second opinion to be inadequate.  Specifically, the examiner did not provide any rationale that demonstrates consideration of either the Veteran's lay contentions of stomach trouble during service, or the examiner's own positive opinion and findings in the January 2016 examination.  The Board finds that the Veteran as a lay person, while not competent to diagnose a condition such as GERD, can speak competently to the symptoms he experienced during service, and to provide competent evidence that continued to experience those symptoms, which he has continuously and consistently claimed throughout the claims period.  Therefore, the Board finds the April 2016 opinion to be inadequate as it is silent on any consideration of such lay contentions of the Veteran's condition during active service, especially in light of the fact the same examiner found, just a few months earlier that the lay statements constituted a positive nexus finding. 

Therefore, as the Board finds that the latter April 2016 negative nexus opinion to be inadequate, the remaining positive opinion from the January 2016 examination is dispositive of the claim.  Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for GERD is warranted, and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for migraine headaches is granted. 

Entitlement to service connection for GERD is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is provided every possible consideration.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regards to the Veteran's claim for service connection for a respiratory disability, the Veteran was provided a VA examination to determine the nature and etiology of any respiratory disability in January 2016.  However, in the initial opinion, signed in February 2016, the VA examiner noted that the Veteran's condition was less likely than not related to active service.  The examiner at the time, however, noted that PFT results were required for any conclusion to be drawn with regard to the respiratory disability, to include diagnosed chronic bronchitis.  

An April 2016 signed opinion by the same examiner concluded that the Veteran's respiratory condition was at least as likely as not related to active service.  However, in providing a rationale, the examiner only noted that the Veteran's PFT tests returned normal results for the claimed condition, with no rationale speaking to the etiology of any respiratory disability.  Therefore, the Board finds that this opinion, although positive, cannot be considered adequate, and therefore not dispositive of the claim for service connection, and is contradictory to the January 2016 opinion. 

Additionally, the Board notes that the Veteran, during his hearing before the undersigned, noted that he was exposed to cycloserine.  A review of the examinations or associated opinions does not offer any opinion with regard to potential exposure to chemical weapons.  Therefore, as neither VA examination opinions of record are adequate for adjudication on the merits, the Board must remand the Veteran's claim for an additional examination and opinion.  The Board finds that further development is required to address the nature and etiology as it related directly to any injury or incurrence of the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

A March 2016 rating decision granted service connection for PTSD and assigned a 50 percent rating.  In March 2016, the Veteran filed a formal notice of disagreement on the appropriate VA form to the effective date for service connection.  The Board therefore finds that a timely notice of disagreement to the initially assigned rating has been filed by the Veteran with regards to both the rating and the effective date for this PTSD.  38 C.F.R. § 20.201 (b)(2016).  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to an earlier effective date for service connection for PTSD.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that issue.  If a timely substantive appeal is received, return the case to the Board.

2.  Obtain all VA treatment medical records not already of record.

3.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

4.  Schedule the Veteran for a VA respiratory examination with a medical doctor examiner who has not previously examined the Veteran, to determine the nature, severity, and etiology of any respiratory disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability is related to active service.  The examiner should diagnose all respiratory disabilities present.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any the Veteran has signs in the objective sense perceptible to the examiner and other non-medical indicators that are capable of independent verification of respiratory disability that is not attributable to any known clinical diagnosis.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability is due to claimed exposure to environmental hazards during the Gulf War, or to exposure to cycloserine.  The examiner should specifically state whether or not the Veteran has any independent respiratory disability that is not related to anxiety.  The examiner must also consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered.

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


